—In a proceeding pursuant to Family Court Act article 8, Kourosh Gouyghadosh appeals from an order of the Family Court, Queens County (De Phillips, J.), entered January 11, 1993, which, after a hearing, granted the petition for an order of protection directing him not to assault, menace, harass or recklessly endanger the petitioner, and (2) the petitioner cross-appeals, as limited by her brief, from so much of the same order as failed to preclude the respondent from entering the marital residence.
Ordered that the appeal and cross appeal are dismissed as academic, without costs or disbursements.
The order of protection granted to the petitioner wife has already expired, and there is no indication that it has been properly extended. Since a determination of this appeal would have no direct effect on the parties, the appeal and cross appeal are dismissed as academic (see, Matter of Kelly v Connors, 192 AD2d 607; Matter of Brown v Brown, 185 AD2d 812; Matter of Andrews v Andrews, 168 AD2d 444). Bracken, J. P., Sullivan, Hart and Krausman, JJ., concur.